This is a cattle shipping case, and, from a judgment for the plaintiff for $175, this appeal is prosecuted.
It is not contended that the verdict of the jury is not supported by testimony. All of the assignments complain of the court's charge. It must be conceded that the attempted definition in the charge of ordinary care is not only inartistic, but is meaningless. However, the charge gave a correct definition of negligence; and, if appellant desired a correct definition of ordinary care, it should have prepared and requested an instruction giving such definition.
The other objections to the charge are without merit. No reversible error has been pointed out, and the judgment is affirmed.
Affirmed.